     Case 2:10-cv-03149-WDK-FMO Document 22 Filed 01/25/21 Page 1 of 1 Page ID #:117



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                         )
                                                           )
 7                      Plaintiff,      vs.                )   Case No.: 2:10-CV-03149-WDK-FMO
                                                           )
 8     ALI TEHFI, et al,                                   )                   RENEWAL OF JUDGMENT
                                                           )                   BY CLERK
 9                  Defendant,                             )
                                                           )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Ali Tehfi,
13
       individually and d/b/a Famous Hamburger; and Ali Tehfi, Corporation, an unknown business
14
       entity d/b/a Famous Hamburger, entered on March 3, 2011, be and the same is hereby renewed in the
15
       amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                                   $    4,700.00
18
                       b. Costs after judgment                             $      00.00
19
                       c. Subtotal (add a and b)                           $    4,700.00
20
                       d. Credits                                          $      00.00
21
                       e. Subtotal (subtract d from c)                     $    4,700.00
22
                       f.   Interest after judgment(.34%)                  $     158.22
23
                       g. Fee for filing renewal of application            $      00.00
24
                       h. Total renewed judgment (add e, f and g) $            4,858.22
25

26
              January 25, 2021
       Dated: ___________________               CLERK, by _________________________
27                                                 Deputy
                                                Kiry A. Gray,
28                                              Clerk of U.S. District Court




                                                Renewal of Judgment
